As filed with the Securities and Exchange Commission onSeptember 24, 2007 Registration No. 333-135236 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post Effective Amendment No. 2 FORM SB-2 REGISTRATION STATEMENT Under The Securities Act of 1933 VIKING SYSTEMS, INC. (Exact name of Small Business Issuer as specified in charter) Delaware (3845) 86-0913802 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification Number) 4350 La Jolla Village Dr., Suite 900 San Diego, CA 92122 (858) 431-4010 (Address and telephone number of principal executive office) Donald E. Tucker Chief Executive Officer 4350 La Jolla Village Dr., Suite 900 San Diego, CA 92122 (858) 431-4010 (Name, address and telephone number of agent for service) with copies to: A.O. Headman, Jr., Esq. Cohne, Rappaport & Segal 257 East 200 South Seventh Floor (801) 532-2666 Fax (801) 238-4606 Salt Lake City, Utah 84111 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Note Regarding Registration Fees: All fees for the registration of the shares registered on this Post Effective Amendment No.1 were paid upon the initial filing of the previously filed registration statements covering such shares, as noted above. No additional shares are registered and accordingly, no additional fees are payable. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. TABLE OF CONTENTS Page Prospectus Summary 5 Risk Factors 9 Cautionary Note Regarding Forward-Looking Statements 21 Use of Proceeds 22 Dilution 22 Market for Common Equity and Related Stockholder Matters 22 Management’s Discussion and Analysis of Financial Condition and Planof Operation 23 Business of Viking Systems 35 Legal Proceedings 44 Management 44 Executive Compensation 48 Security Ownership of Certain Beneficial Owners and Management 52 Description of Securities 54 Commission’s Position on Indemnification for Securities Act Liabilities 56 Certain Relationships and Related Transactions 56 Plan of Distribution 57 Selling Security Holders 58 Financial Statements 60 Experts 60 Legal Matters 60 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 61 Additional Information 61 You should rely only on the information contained in this prospectus, including the financial statements and information incorporated by reference into this prospectus. We have not authorized anyone to provide you with information different from that which is contained in this prospectus. This prospectus may be used only where it is legal to sell these securities. The information in this prospectus may only be accurate on the date of this prospectus or the date of the documents incorporated by reference in this prospectus, regardless of the time of delivery of this prospectus or of any sale of securities. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and neither the selling stockholders nor we are soliciting offers to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDSeptember 24, 2007 PROSPECTUS VIKING SYSTEMS, INC. 30,800,000 SHARES OF COMMON STOCK This prospectus relates to the reoffer and resale, from time to time, of up 30,800,000 shares of common stock of Viking Systems, Inc. by the selling stockholders listed on page 68 of this prospectus. The 30,800,000 shares offered hereby underlie shares of Viking System, Inc.’s Series B Convertible Preferred Stock. Each share of Series B Convertible Preferred Stock is convertible into common stock at a price of $0.18 per share subject to certain adjustments. The selling stockholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. See "Plan of Distribution." The selling stockholders may be deemed underwriters of the shares of common stock, which they are offering. We have and will pay the expenses of registering these shares. All of the foregoing shares of common stock were previously covered by a prospectus which was part of a registration statement declared effective August 10, 2006, which is no longer effective and should not be relied upon. This prospectus replaces and supersedes the prior prospectuses covering the foregoing shares of common stock. Our common stock is registered under Section 12(g) of the Securities Exchange Act of 1934 and is traded on the Over-The-Counter Bulletin Board under the symbol “VKSY”. The last reported sales price per share of our common stock as reported by the Over-The-Counter Bulletin Board onSeptember 20, 2007, was $0.17. INVESTING IN THESE SECURITIES INVOLVES SIGNIFICANT RISKS. SEE “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is September , 2007 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making any investment decision, you should read the entire prospectus carefully, including the “risk factors” section, the financial statements, and the notes to the financial statements. Overview This prospectus relates to the re-offer and resale, from time to time, of up 30,800,000 shares of common stock of Viking Systems, Inc. by the selling stockholders listed on page 66 of this prospectus. The 30,800,000 shares offered hereby underlie shares of Viking System, Inc.’s Series B Convertible Preferred Stock. Each share of Series B Convertible Preferred Stock is convertible into common stock at a price of $0.18 per share subject to certain adjustments. All of the foregoing shares of common stock were previously covered by a prospectus which was part of a registration statement declared effective August 10, 2006, which is no longer effective and should not be relied upon. This prospectus replaces and supersedes the prior prospectuses covering the foregoing shares of common stock. Viking Systems, Inc. (“Viking”, “We”, “Us,” or the “Company”) designs, manufactures, and markets FDA cleared high performance laparoscopic vision systems. Viking’s primary product is the EndoSite 3Di Digital Vision System (the “EndoSite 3Di System”), an advanced three dimensional (“3-D”) vision system used by surgeons for complex minimally invasive laparoscopic surgery, with an initial focus on applications in urology, bariatrics, and laparoscopic gynecology. Viking Systems also manufactures advanced two dimensional (“2-D”) digital cameras that are sold through strategic partner and Original Equipment Manufacture (“OEM”) programs. A glossary of terms used in this prospectus is set forth on page 70 of this prospectus. Viking’s technology and know-how center on its core technical competencies in optics, digital imaging, sensors, surgical robotics, and image management. Viking’s focus is to deliver advanced integrated information, visualization, and control solutions to the surgical team, enhancing their capability and performance in complex, minimally invasive surgical procedures. Viking’s proprietary solutions for surgery are based on three principles: · That 3-D vision, providing natural depth perception and a clear view of a patient’s anatomy, is superior in facilitating the performance of complex surgical tasks; · That a Head Mounted Display, or HMD is a more ergonomic display solution for surgeons and interventional physicians than conventional video monitors; and · That integrating additional information in a voice controlled, picture-in-picture format into the surgeon’s view, in conjunction with the anatomical view, can facilitate decision making during surgery. As of July 31, 2007, we had an installed base of more than 62 3-D vision systems worldwide and more than 500 2-D digital cameras with OEM partners, including Boston Scientific Corporation (“Boston Scientific”, NYSE: BSX) and Medtronic, Inc. The list price for products typically range from $100,000 to $200,000 for EndoSite 3Di Systems and from $3,000 to $27,000 for 2-D digital cameras and components. Our executive offices are located at 4350 La Jolla Village Drive, Suite 900, San Diego, CA 92122. Our manufacturing facilities are located in Westborough, Massachusetts. From the date of our incorporation and through June 30, 2007, we had cumulative losses of approximately $24,358,745. There can be no assurance that we will ever earn any profits. 5 Common Stock Common stock outstanding on July 31, 2007 69,456,675 shares Common stock issuable upon conversion of Series BPreferred Stock at July 31, 2007 43,294,444 shares Common stock issuable upon conversion of debentures at July 31, 2007 44,314,072 shares Common Stock underlying Options and Warrants outstanding at July 31, 2007 64,297,473 shares Common Stock Offered by Selling Stockholders The selling stockholders are offering up to 30,800,000 shares of common stock underlying 5,544 Shares of Series B Preferred convertible into Viking common stock (subject to adjustment) at $0.18 per share. We plan to file one or more additional registration statements to register additional shares of common stock that underly the remaining shares of Series B Convertible Stock, and the common stock underlying certain warrants owned by the selling stockholders. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling stockholders. Over-the Counter Bulletin Board Symbol VKSY May 2006 Securities Purchase Agreement On May 22, 2006, we completed the sale of 8,000 shares of our Series B Convertible Preferred Stock (“Preferred Stock”) to nine institutional investors (the “Investors”), all of whom are included in the selling stockholders group. In connection with our sale of Preferred Stock, we entered into a Securities Purchase Agreement and Registration Rights Agreement with each of the Investors. We have included 30,800,000 shares of common stock underlying 5,544 shares of Series B Preferred Stock in this registration. Each of the Investors was also issued common stock purchase warrants (the “Warrants”) in the Preferred Stock transaction (“Preferred Stock Transaction”). We may register an additional 35,866,666 shares of common stock for the selling shareholders (including 22,222,222 shares underlying warrants issued to the Investors) in one or more additional registration statements in the future. We filed a Certificate of Designation with the Office of the Secretary of State of the State of Delaware, which sets forth the terms, conditions, and preferences of the Series B Preferred Stock issued in the Preferred Stock Transaction. The Securities Purchase Agreement and related agreements and documents (“Transaction Documents”) are attached as exhibits to a Form 8-K disclosing the Preferred Stock Transaction filed May 25, 2006. Set forth below is a summary of some of the terms of the Preferred Stock Transaction, which summary is qualified by the specific terms of the Transaction Documents. As a condition to the closing of the Preferred Stock Transaction, we completed a conversion of certain outstanding Convertible Notes in the aggregate principal amount of $4,750,000 into 26,388,891 shares of our common stock. The conversion price for such shares was $0.18. These Convertible Notes were issued in 2005 and originally were payable on March 22, 2006, but were extended pursuant to the agreement of Viking on the holders of the Convertible Notes. The Convertible Notes were originally convertible into Viking common stock at a price of $0.20 per share. In exchange for the Note holders’ agreement to extend their Convertible Notes until the Preferred Stock Transaction was completed, we reduced the conversion price to $0.18 per share. The proceeds of the Preferred Stock Transaction have been used for working capital and general corporate purposes. The conversion price of the Series B Preferred Stock and the exercise price of the Warrants may be adjusted in certain circumstances such as if we pay a stock dividend, subdivide or combine outstanding shares of common stock into a greater or lesser number of shares, or take such other actions as would otherwise result in dilution of the selling stockholders’ position. 6 General Terms Preferred Stock Transaction. The Security Purchase Agreement provided for a private placement of up to 8,000 shares of Viking’s Preferred Stock. All 8,000 shares of Preferred Stock offered were sold at the price of $1,000 per share. A total of 7,250 shares of Preferred Stock were issued for $7,250,000 in cash and 750 shares of Preferred Stock were issued in connection with the conversion of Notes in the principal amount of $750,000. The shares of Preferred Stock are initially convertible into shares of Viking’s common stock at a price of $0.18 per share, however, the conversion price is subject to adjustment based upon certain conditions. If all shares of Preferred Stock are converted into common stock at the initial conversion price, of which there can be no assurance, approximately 44,444,444 shares of common stock will be issued. As of July 31, 2007, a total of 207 shares of Preferred Stock had been converted into 1,150,000 shares of our common stock. Dividend. Holders of the Series B Preferred Stock (each a “Holder”) are entitled to receive cumulative dividends at the rate per share of (i) up to and including May 22, 2009, 8% per annum, (ii)from May 22, 2009 up to and including May 22, 2010, 11% per annum, and (iii) after May 22, 2011, 14% per annum. Dividends shall be paid in cash or shares of Viking common stock, or a combination thereof, pursuant to the terms and conditions of the Transaction Documents as of June 30, 2007, a total of $710,000 for Preferred Stock dividends had been accrued. Warrants.Each purchaser of Preferred Stock was issued warrants to acquire shares of Viking common stock. Total warrant coverage equals 50% of the number of shares of common stock that are issuable upon conversion of the Series B Preferred Stock. The exercise price of the Warrants is $0.18 per share. The warrants expire on the seventh anniversary date of their issuances. Based upon the initial conversion price, the warrants entitle the holders to purchase an aggregate of 22,222,222 shares of Viking common stock. Price Adjustments. Pursuant to the Transaction Documents, the exercise prices of the warrants and the conversion rate and price of the shares of Preferred Stock, are subject to adjustment upon the occurrence of certain specified events. Voting Rights. The holders of the Preferred Stock have no voting rights unless required under applicable state corporate law. Limitations on Investors. Pursuant to the Transaction Documents, a holder of Preferred Stock or Warrants will not convert an amount of Preferred Stock or exercise warrants to the extent that the number of shares held by the holder, when added to the number of shares of common stock beneficially owned by such holder or issuable if the holder exercised one or more of its warrants immediately prior to conversion, would exceed 4.99% of Viking’s issued and outstanding common stock. The holders of the Preferred Stock and Warrants may waive such limitations. Exemption. We claim an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), for the private placement of these securities pursuant to Section 4(2) of the Act and/or Regulation D, promulgated thereunder, since, among other things, the transaction did not involve a public offering, the Purchasers were accredited Purchasers and/or qualified institutional buyers, the Purchasers had access to information about us and their investment, the Purchasers took the securities for investment and not resale, and we took appropriate measures to restrict the transfer of the securities. 7 Registration Rights. As part of the Series B Preferred Stock transaction, we entered into a Registration Rights Agreement pursuant to which we agreed to file one or more registration statements on FormSB-2 covering the shares of common stock issuable upon the exercise of the Warrants and the conversion of the Preferred Stock. This registration statement registers a portion, but not all of the shares underlying the Preferred Stock and the Warrants. We anticipate we will file one or more additional registration statements covering the remaining shares underlying the Preferred Stock and the Warrants, as well as other securities for which registration rights have been granted. The failure to register all of the Preferred Stock Transaction Shares resulted in a default by Viking of the terms and conditions of the Preferred Stock Transaction documents. Viking and the Preferred Stockholders have entered into a Consent, Waiver and Amendment Agreement, pursuant to which: · Viking issued the Preferred Stockholders a total of 4,000,000 shares of Viking common stock; · the Preferred Stockholders agreed to amend certain provisions of the Preferred Stock Transaction documents; and · the Preferred Stockholders agreed to waive certain breaches of the Preferred Stock Transaction documents. Pursuant to such Consent, Waiver and Amendment Agreement, the Preferred Stockholders waived certain requirements of the Registration Rights Agreement, and agree that Viking shall not be required to file a registration statement seeking to register shares (the “Unregistered Shares”) that were not registered pursuant to the August 11, 2006 registration statement for resale by the Preferred Stockholders unless and until it receives a written request by the Preferred Stockholders holding a majority or more of the Registrable Securities (as defined in the Registration Rights Agreement). If the Preferred Stockholders make such demand, "Viking will use its best efforts to register all of the shares of common stock underlying the Series B Preferred Stock and the Common Stock Purchase Warrants, but due to restrictions and limitations under Rule 415 promulgated under the Securities Act of 1933, as amended, there can be no assurance that all of such securities will be registered as agreed upon. Debenture Transactions On February 24, 2007, Viking closed upon the sale of $5,376,533 of its Secured Convertible Debentures (the “Debentures”) pursuant to a Securities Purchase Agreement and related agreements (the “Transaction Documents”), among Viking and 13 purchasers (collectively, the “ Debenture Investors”). As of February 24, 2007 and May 31, 2007 a total of $5,376,533 of Debentures had been sold to 13 Debenture Investors. Viking may issue additional Debentures. On July 31, 2007, an additional $2,600,000 of the Debentures were sold on the same terms and conditions as the Debentures sold in February 2007. Material terms of transaction documents include, but are not limited to, the following: Maturity Date of Debentures. The Debentures mature, and the principal amount thereof is payable, two years from the date of issuance. Upon the default of Viking of the Transaction Documents, the Debenture Investors may accelerate the payment of the Debentures. Interest Rate of Debentures. The Debentures accrue interest at the rate of eight percent per annum, payable quarterly. Subject to certain conditions, Viking may pay interest by issuing the holders of the Debentures (the “Holders”), shares of Viking common stock. Viking is unable to determine currently if it will meet the conditions which would allow it to pay interest by issuing shares of its common stock. Security. The Debentures are secured by all of the assets of Viking. Conversion. The Debentures may, at the option of the Debenture Investors, be converted into shares of Viking common stock at the price of $0.18 per share. In the event Viking does not achieve certain operation milestones (described in the Debentures Warrants), the conversion price will be reduced to $0.12 per share. The conversion price is also subject to downward adjustment, upon certain conditions pursuant to the terms of Security Purchase Agreement, the Debentures and other Transaction Documents. 8 Optional Redemption by Viking. Viking may not prepay the Debentures but it may redeem some or all of the Debentures if certain conditions (“Equity Conditions”) are met. The Optional Redemption Amount (as defined in the Transaction Documents) equals 120% of the principal amount of the Debentures redeemed if the redemption occurs prior to the first anniversary date of the issuance of the Debentures, and 140% of the principal amount of the Debentures redeemed if the redemption occurs after the first anniversary date of the issuance of the Debentures but prior to the second anniversary date of issuance. The Equity Conditions include, but are not limited to, the following: · Viking is in compliance with its obligations as set forth in the transaction documents and no Event of Default (as defined in the transaction documents) has occurred; · there is an effective registration statement pursuant to which the Holder is permitted to utilize the prospectus thereunder to resell all of the shares issuable pursuant to the Transaction Documents · there are a sufficient number of shares of Viking common stock authorized; · there has been no notice of a change of control transaction or other material transaction involving Viking; and · Viking’s common stock is trading and for a period of 20 consecutive trading days, the daily trading volume for the Viking’s common stock on its principal trading market exceeds 20,000 shares per trading day. Warrants. As additional consideration for the Debenture Investors purchasing the Debentures, Viking issued the Debenture Investors Warrants to purchase shares of Viking common stock at the price of $0.18 per share. In the event Viking does not achieve certain operation milestones (described in the Warrants and the Debentures) during the first three quarters of 2007, the exercise price will be reduced to $0.12 per share. The exercise price is also subject to downward adjustment, upon certain conditions pursuant to the terms of Security Purchase Agreement, the Warrant and other Transaction Documents. The Warrants are exercisable for a period of seven years from the date of issuance. The Warrants provide that each Investor is issued to purchase that number of shares of common stock of Viking that equals 50% of the number of shares issuable upon conversion of the Debentures. The Debentures are currently convertible into 44,314,072 shares of Viking common stock, the warrants entitle the holders to purchase an aggregate of approximately 22,157,036 shares of Viking common stock. Registration Rights Viking has agreed to register with the Securities and Exchange Commission, the shares of common stock that are issuable upon the conversion of the Debentures and the shares of common stock that underlie the Warrants. Viking will pay all expenses and cost of registration except for commissions. The Company was required to file, on or before April 2, 2007, a registration statement for some of the securities underlying the Debentures and Warrants but has not done so. As a result we are required to pay liquidated damages to the Holders. Such liquidated damages amount to 2% per month but will not exceed 18% of the face amount of the Debentures. In addition to the liquidated damages, the Holders have the right to accelerate the payment date of the Debentures. Viking has received no right demands to accelerate repayment of the Debentures. Participation Rights. Pursuant to the Securities Purchase Agreement, the Holders were granted certain rights to participate in subsequent financings by Viking. Use of Proceeds. Viking has and will use the net proceeds of the Debenture offering, for key strategic initiatives, accounts payable, working capital and other general corporate purposes. The Securities Purchase Agreement contains various representations and warranties that are relatively standard for this type of transaction as well as certain affirmative and negative covenants. One of such negative covenants will prohibit Viking from selling securities in Variable Rate Transactions (as defined in the Security Purchase Agreement) while the Debentures are outstanding. RISK FACTORS This investment has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. If any of the following risks actually occur, our business, operating results, and financial condition could be harmed and the value of our stock could go down. This means you could lose all or a part of your investment. 9 Risks Related To the Company WE HAVE INCURRED LOSSES IN THE PAST AND HAVE A LIMITED OPERATING HISTORY ON WHICH TO BASE AN EVALUATION OF OUR PROSPECTS, WHICH CAN HAVE A DETRIMENTAL EFFECT ON THE LONG-TERM CAPITAL APPRECIATION OF OUR STOCK. We have a limited operating history on which to base an evaluation of our business and prospects. Our prospects must be considered in light of inherent risks, expenses, and difficulties encountered by companies in their early stages of development, particularly companies in new and evolving markets. We adopted our business plan in November 2003. We commenced operations in the medical technology field in April 2004, and therefore we have limited experience operating in the medical device and technology business. Potential investors should be aware that there is only a limited basis upon which to evaluate our prospects for achieving our intended business objectives. For the quarter and year to date periods ended June 30, 2007, we hadnet losses of $1,423,652 and $5,810,433, respectively. For the years ended December 31, 2006 and December 31, 2005, we had net losses of $8,704,172 and $7,528,719 respectively. We cannot give any assurance that we will ever generate significant revenue or have profits. WE HAVE GENERATED LIMITED REVENUES TO DATE AND MAY NEVER ACHIEVE PROFITABILITY. Our revenues and operating results may fluctuate from quarter to quarter and from year to year due to a combination of factors, including, but not limited to, cost of production, volume of sales, and variations in expenditures for personnel and marketing. For the fiscal year ended December 31, 2006, we had revenues of $5,617,253, and $1,925,245 in revenues for the three month period ended March 31, 2007. As a result of our limited operating history, we cannot predict our future revenues or operating results. We do, however, expect our future revenues and operating results to fluctuate due to a combination of factors, including the costs of marketing our current products, developing additional products, and acquiring other operations, products and businesses. In addition, our operating expenses are based on our expectations of future revenues, and are relatively fixed in the short term. We may be unable to adjust spending quickly enough to offset any unexpected revenue shortfall. If we have a shortfall in revenues in relation to our expenses, or if our expenses increase before our revenues do, our business for a particular period would be materially adversely affected. Because of all of these factors and the other risks discussed in this section, we believe that our quarterly and annual revenues, expenses, and operating results likely will vary significantly in the future. We may be unable to achieve profitability on a quarterly or annual basis. If we do not achieve profitability, we will be forced to curtail our operations and go out of business. Consequently, investors may lose all of their investment. 10 OUR LIQUIDITY AND CAPITAL REQUIREMENTS WILL BE DIFFICULT TO PREDICT, WHICH MAY ADVERSELY AFFECT OUR CASH POSITION IN THE FUTURE. In 2006 we completed the sale of shares of Series B Preferred Stock and converted approximately $5,500,000 of convertible promissory notes into shares of our common stock and Series B Preferred Stock. In February 2007, we sold Convertible Debentures in the principal amount of $5,376,533. Subsequently, in July 2007, we sold an additional $2.6 million of convertible promissory notes in a private transaction. We anticipate that we will have adequate cash resources to fund our operations through September 30, 2007. Thereafter, our liquidity and capital requirements will depend upon numerous other factors, including the following: · Our ability to complete additional financing arrangements; · The extent to which our products and services gain market acceptance; · The progress and scope of product evaluations; · The timing and costs of filing future regulatory submissions; · The timing and costs required to receive both domestic and international governmental approvals; · The timing and costs of acquisitions and product and services introductions; · The extent of our ongoing research and development programs; · The costs of sponsorship training of physicians to become proficient in the use of our products and procedures; and · The costs of developing marketing and distribution capabilities. In the near future we will be required to seek additional financing in order to fund our operations and carry out our business plan. There can be no assurance that such financing will be available on acceptable terms, or at all, and there can be no assurance that any such arrangement, if required or otherwise sought, would be available on terms deemed to be commercially acceptable and in our best interests. AUDITOR’S OPINION HAS A GOING CONCERN QUALIFICATION. Our report from our independent registered public accounting firm, dated March 23, 2007 for the year ended December 31, 2006, included a going concern explanatory paragraph that stated that our significant operating losses and cash outflows from operations raise substantial doubt about our ability to continue as a going concern. WE WILL NEED TO EFFECTIVELY MANAGE OUR GROWTH IN ORDER TO ACHIEVE AND SUSTAIN PROFITABILITY. OUR FAILURE TO MANAGE GROWTH EFFECTIVELY COULD REDUCE OUR SALES GROWTH AND RESULT IN CONTINUED NET LOSSES. To commence profitable operations, we must have significant growth in our revenues from the sale of our products. If we are able to achieve significant growth in our future sales and to expand the scope of our operations, and our management, financial, manufacturing, and other capabilities, our existing procedures and controls could be strained. We cannot assure you that our existing or any additional capabilities, procedures, systems, or controls will be adequate to support our operations. We may not be able to design, implement, or improve our capabilities, procedures, systems, or controls in a timely and cost-effective manner. Failures to implement, improve, and expand our capabilities, procedures, systems, and controls in an efficient and timely manner could reduce our sales growth and result in continued net losses. 11 POSSIBILITY OF TOTAL LOSS OF INVESTMENT An investment in Viking Systems is an extremely high risk investment, and should not be made unless the investor has no need for current income from the invested funds and unless the investor can afford a total loss of his or her investment. ADDITIONAL FINANCING REQUIREMENTS We must seek additional financing in order to fund our operations and carry out our business plan. There can be no assurance that such financing will be available on acceptable terms, or at all. We do not have any arrangements with any bank or financial institution to secure additional financing and there can be no assurance that any such arrangement, if required or otherwise sought, would be available on terms deemed to be commercially acceptable and in our best interests. WE HAVE AN OBLIGATION TO PAY DIVIDENDS ON OUR PREFERRED STOCK. The Company is in default with respect to its obligation to pay dividends on the Series B Preferred Stock. We have accumulated unpaid preferred stock dividends at June 30, 2007 in the amount of $710,000. The Company has not had sufficient capital to pay such dividends in cash. Although the Company does not have a contractual right to pay the dividends in common stock, we intend to discuss with our preferred shareholders paying the accrued dividends and future dividends in stock. There can be no assurance that the preferred stockholders will allow dividends to be paid with shares rather than cash and if this were to occur, Viking may not have the cash necessary to pay such dividends.We continue to accrue approximately $161,000 in preferred dividends on a quarterly basis. WE HAVE AN OBLIGATION TO PAY INTEREST ON OUR CONVERTIBLE DEBENTURES. We have accumulated and unpaid interest on our Convertible Debentures June 30, 2007 in the amount of $107,531. In July 2007, the Convertible Debenture holders agreed to receive the quarterly interest payment of $107,531 in the form of Company’s common stock at $0.18 per share totaling 597,394 shares. We plan to pay and/or accrue interest on a quarterly basis until the Convertible Debenture holders are repaid or convert their Convertible Debentures to shares of our common shares. We may also request of the Debenture holders their consent to receive future interest in the form of the Company’s common stock. WE HAVE AN OBLIGATION TO REPAY THE OUTSTANDING CONVERTIBLE DEBENTURES PURSUANT TO THEIR TERMS; OUR FAILURE TO DO SO WOULD HAVE AN EXTREMELY ADVERSE EFFECT ON THE COMPANY. The Convertible Debentures we issued in 2007 are payable in full in 2009 (unless the payment date is accelerated by holders due to a breach of the terms of the Convertible Debenture Transaction Documents. The principal value of the Convertible Debenture at March 31, 2007 was $5,376,533 but through a subsequent financing was increased to $7,976,533 in July 2007. The Convertible Debentures are secured by all of the assets of Viking. If the Convertible Debentures are not converted into shares of our common stock we will be required to repay the Convertible Debentures in cash. There can be no assurance that (i) the Convertible Debentures will be converted into shares of our common stock; or (ii) that we will have the cash necessary to repay the Convertible Debentures when they are due. If we are unable to repay the Convertible Debentures when they are due, the holders have the option to exercise their rights against all of the assets of Viking including our intellectual property rights. If this were to occur, we would be unable to continue with our operations and our shareholders would likely suffer a complete loss of their investment. ANY DEFAULT IN OUR OBLIGATIONS IN THE TRANSACTION DOCUMENTS OF THE PREFERRED STOCK TRANSACTION OR THE CONVERTIBLE DEBENTURE TRANSACTION COULD RESULT IN DEMANDS FOR REPAYMENT OF THE AMOUNT INVESTED WHICH COULD RESULT IN A TERMINATION OF OUR OPERATION AND A TOTAL LOSS OF SHAREHOLDER VALUE. The Transaction Documents relating to both the Preferred Stock Transaction and the Convertible Debenture Transaction are complex, subject us to numerous requirements and provide the investors with numerous rights, including, but not limited to, liquidated damages rights, default rights, rights to accelerate required payments and required repurchase rights. We have been in default in certain provisions of the Transaction Documents for both transactions. Some of these defaults were related to our obligations to register underlying securities. We have received some waiver of some of the defaults in the past, but there can be no assurance that we have received waivers for all of such defaults or that we will receive waivers for any future defaults. If the investors in the Preferred Stock transaction and the Convertible Debenture transaction were to declare a default and demand repayment or exercise other rights, there can be no assurance that we would be able to continue with our business operations. In such event, our shareholders would likely suffer a complete loss of their investment. 12 WE ARE SUBJECT TO SECTION , WHICH MAY INHIBIT A TAKEOVER AT A PREMIUM PRICE THAT COULD BE BENEFICIAL TO OUR STOCKHOLDERS. As a Delaware Corporation, we are subject to Section 203 of the Delaware General Corporation Law. Subject to limited exceptions, Section 203 prohibits a Delaware corporation from engaging in any business combination with any interested stockholder for a period of three years following the date that such stockholder became an interested stockholder unless the proposed business combination was approved by our board of directors before the stockholder became an interested stockholder. In general, Section 203 defines an interested stockholder as any stockholder directly or indirectly owning 15% or more of the outstanding voting stock of a Delaware corporation. Section 203 could have the effect of discouraging others from making tender offers for our shares, and also may have the effect of preventing changes in our management. OUR CORPORATE CHARTER CONTAINS AUTHORIZED, UNISSUED “BLANK CHECK” PREFERRED STOCK THAT CAN BE ISSUED WITHOUT STOCKHOLDER APPROVAL WITH THE EFFECT OF DILUTING THEN CURRENT STOCKHOLDER INTERESTS. Our certificate of incorporation currently authorizes the issuance of up to 25,000,000 shares of “blank check” preferred stock with designations, rights, and preferences as may be determined from time to time by our board of directors. We have designated 8,000 of these shares as Series B Preferred Stock. Our board of directors is empowered, without stockholder approval, to issue one or more additional series of preferred stock with dividend, liquidation, conversion, voting, or other rights that could dilute the interest of, or impair the voting power of, our common stockholders. The issuance of a series of preferred stock could be used as a method of discouraging, delaying, or preventing a change in control. Medical Operations Risks WE OFFER A LIMITED NUMBER OF PRODUCTS TO OUR CUSTOMERS AND THE LACK OF DIVERSITY IN OUR PRODUCT LINE COULD HAVE AN ADVERSE AFFECT ON OUR FUTURE OPERATIONS. Currently, we have a limited product line, which primarily is our EndoSite Digital 3Di Systems offered to hospitals and a line of advanced 2-D cameras for OEM customers. The failure of either product line to result in increased revenues will adversely affect our ability to grow or even continue with our current operations. We believe that both of our primary product lines will result in increased revenues as we raise additional capital for marketing efforts. We also intend to expand our product lines through acquisitions of other products or marketing rights and through the development of new products. There can be no assurance that our existing product line will result in profitable operations, and there can be no assurance that we will be able to significantly increase our revenues through other product lines. WE HAVE A LIMITED SALES FORCE TO SELL OUR PRODUCTS, WHICH COULD ADVERSELY AFFECT OUR ABILITY TO SELL OUR PRODUCT IN SUFFICIENT AMOUNTS TO GENERATE MEANINGFUL REVENUE. Currently, we have a small direct sales force to sell our products. There can be no assurance that our marketing efforts will be adequate to increase our revenues in a meaningful amount. Since April 15, 2004, we have increased our direct sales force from one person to seven persons. We anticipate that we will continue to increase our sales force both for the visualization business and other operations and products that we acquire. 13 THERE ARE SIGNIFICANT RISKS ASSOCIATED WITH ANY SCALE-UP OF MANUFACTURING, WHICH MAY BE REQUIRED TO MEET MARKET DEMAND AND BECOME PROFITABLE. We have never established high-volume manufacturing operations and if we are required to do so to meet market demand, or to become profitable, we may not be able to establish or maintain reliable operations at commercially reasonable costs. We may also require additional manufacturing facilities if production volumes increase. Acquisition of new manufacturing facilities would likely involve relocation. Difficulties in scaling up manufacturing of products could result from problems involving: · Quality control and assurance; · Component and service availability; · Adequacy of control policies and procedures; · Lack of qualified personnel; · Compliance with FDA regulations and the need for further FDA approval of new manufacturing processes and facilities; and · Other production constraints. We have considered and will continue to consider as appropriate, the internal manufacture of sub-assemblies currently provided by third-party subcontractors, as well as the implementation of new production processes. Our manufacturing yields or costs may increase as a result of the transition to in-house production or to new production processes when such efforts are undertaken. In addition, costs to comply with FDA good manufacturing practices, or changes in such practices, may exceed our expectations. WE MAY FACE COMPONENT SHORTAGES AND ARE DEPENDENT IN SOME INSTANCES ON SINGLE SOURCES OF SUPPLY. Any significant supply interruption, or inventory shortage or overage, would negatively impact our ability to manufacture our products. We use and rely on specific components and services used in our systems for which we have only a single source of supply. The manufacture of our products in larger commercial quantities will require a substantial increase in component supplies and will likely necessitate the replacement of current suppliers or the addition of new suppliers. The qualification of additional or replacement vendors for specified components or services is a lengthy process. In addition, the substitution of replacement vendors may entail re-engineering time and cost and could delay the supply of our products. We expect to manufacture our products based on forecasted product orders and intend to purchase subassemblies and components prior to receipt of purchase orders from customers. Lead times for ordered materials and components vary significantly and depend on factors such as the business practices of the specific supplier, contract terms, and general demand for a component at a given time. Some components used in our products have long lead times. As a result, there is a risk of excess or inadequate inventory if orders do not match forecasts. WE OPERATE IN A CONSOLIDATING INDUSTRY, WHICH CREATES BARRIERS TO OUR MARKET PENETRATION. The health care industry in recent years has been characterized by consolidation. Large hospital chains and groups of affiliated hospitals prefer to negotiate comprehensive supply contracts for all of their supply needs at once. Large suppliers can often equip a surgical center and offer these hospital chains and groups “one-stop shopping” for specialty equipment, instruments, supplies, and services. Larger suppliers also typically offer flexible financial programs to their customers to encourage sourcing decisions. The success of our future plans will depend in part on our ability to continue to competitively respond to these and any new barriers resulting from continued consolidation in the health care industry. 14 WE ARE SUBJECT TO SIGNIFICANT DOMESTIC AND INTERNATIONAL REGULATION AND MAY NOT BE ABLE TO OBTAIN NECESSARY REGULATORY CLEARANCES TO SELL OUR PRODUCTS. The manufacture and sale of medical devices intended for commercial distribution is subject to extensive governmental regulation. Our failure to comply with regulatory requirements would jeopardize our ability to market our products. Noncompliance with applicable requirements can result in failure of the regulatory agency to grant pre-market clearance or approval for devices, withdrawal or suspension of approval, total or partial suspension of production, fines, injunctions, civil penalties, refunds, recall or seizure of products, and criminal prosecution. Medical devices are regulated in the U.S. primarily by the FDA and, to a lesser extent, by state agencies. The FDA regulates design, testing, manufacturing, labeling, distribution, marketing, sales, and service of our products. Our products are marketed in the U.S. according to premarket notifications to the FDA under Section 510(k) of the U.S. Food, Drug, and Cosmetic Act. Unless an exemption applies, each medical productthat we wish to market in the U.S. must first receive either 510(k) clearance or premarket approval from the FDA. The FDA’s 510(k) clearance process usually takes from three to 12 months, but may take longer. The premarket approval process generally takes from one to three years from the time we file the FDA application, but it can be significantly longer and can be significantly more expensive. Although we may have obtained the necessary 510(k) clearance for our current products, our 510(k) clearance can be revoked if safety or effectiveness problems develop. We may need to seek additional regulatory approval for clearances if we modify existing products or intend to market other products under development and cannot be certain that we would obtain 510(k) clearance or premarket approval in a timely manner, if at all. If the FDA requires us to seek 510(k) clearance or premarket approval for any modification to a previously cleared product, we also may be required to cease marketing or recall the modified device until we obtain such clearance or approval. Delays in obtaining clearances or approvals will adversely affect our ability to market and sell our products and may subject us to significant regulatory fines or penalties, which would result in a decline in revenue and profitability. We may, in the future, receive warning letters from the FDA related to improper promotion of an unapproved use of our products. As a result of such warning letters, the FDA could request that we modify our promotional materials or we could be subject to regulatory enforcement actions, including injunction, seizure, civil fine, and criminal penalty. Sales of medical device products outside the U.S. are subject to foreign regulatory requirements that vary from country to country. Generally, medical devices require pre-market clearance or pre-market approval prior to commercial distribution. A determination that information available on the medical device is not sufficient to grant the needed clearance or approval will delay market introduction of the product. In addition, material changes or modifications to, and changes in the intended use of, medical devices also are subject to FDA review, clearance, or approval. The FDA regulates the research, testing, manufacture, safety, effectiveness, labeling, storage, record keeping, promotion, and distribution of medical devices in the U.S. and the export of unapproved medical devices from the U.S. to other countries. The time required to obtain approvals required by foreign countries may be longer or shorter than that required for FDA clearance, and requirements for licensing may differ from FDA requirements. The current regulatory environment in Europe for medical devices differs significantly from that in the U.S. IF WE FAIL TO COMPLY WITH QUALITY SYSTEM REGULATIONS, OUR MANUFACTURING OPERATIONS COULD BE DELAYED, AND OUR PRODUCT SALES AND PROFITABILITY COULD SUFFER. Our manufacturing processes, and those of our suppliers, are required to comply with the FDA’s Quality System Regulation, or QSR, which covers the procedures and documentation of the design, testing, production, control, quality assurance, labeling, packaging, storage, and shipping of our products. The FDA enforces the QSR through inspections. If we fail a QSR inspection, our operations could be disrupted and our manufacturing delayed. Failure to take adequate corrective action in response to a QSR inspection could force a shutdown of our manufacturing operations and a recall of our products, which would cause our product sales and profitability to suffer. IF WE FAIL TO RETAIN KEY PERSONNEL AND HIRE, TRAIN, AND RETAIN ADDITIONAL QUALIFIED AND EXPERIENCED EMPLOYEES, WE MAY NOT BE ABLE TO COMPETE EFFECTIVELY. Our future success will depend to a large extent on retaining our employees and recruiting sufficient qualified employees to fill vacancies created by attrition or expansion of our operations. There is likely to be a competitive labor market for such staff and there is no assurance that we will be able to attract and retain an adequate number of suitable employees. 15 IF WE ARE UNABLE TO PROTECT OUR INTELLECTUAL PROPERTY, WE MAY BE UNABLE TO PREVENT OTHER COMPANIES FROM USING OUR TECHNOLOGY IN COMPETITIVE PRODUCTS. Our future success will depend, in part, on our ability to continue developing patentable products, enforcing our patents and obtaining patent protection for our products both in the U.S. and in other countries. The patent positions of medical device companies, however, are generally uncertain and involve complex legal and factual questions. Patents may never issue from any patent applications owned by or licensed to us. Even if patents do issue, the claims allowed may not be sufficiently broad to protect our technology. In addition, issued patents owned by us, or licensed to us, may be challenged, invalidated or circumvented, or the rights granted thereunder may not provide us with competitive advantages. The medical device industry has been characterized by extensive litigation regarding patents and other intellectual property rights. Litigation, which would result in substantial expense, may be necessary to enforce any patents issued or licensed to us and/or to determine the scope and validity of proprietary rights of third parties or whether our products, processes, or procedures infringe any such third-party proprietary rights. We may also have to participate in interference proceedings declared by the U.S. Patent and Trademark Office, which could result in substantial expense, to determine the priority of inventions covered by our issued U.S. patents or pending patent applications. Furthermore, we may have to participate, at substantial cost, in International Trade Commission proceedings to enjoin importation of products that would compete unfairly with our products. Any adverse outcome of any patent litigation, including interference proceedings, could subject us to significant liabilities to third parties, require disputed rights to be licensed from or to third parties, or require us to cease using the technology in dispute. Any such licenses may not be available on acceptable terms, if at all. Furthermore, parties making such claims may be able to obtain injunctive or other equitable relief that could effectively block our ability to make, use, sell, or otherwise practice our intellectual property, whether or not patented or described in pending patent applications, or to further develop or commercialize our products in the U.S. and abroad, and could result in the award of substantial damages. Defense of any lawsuit or failure to obtain any such license could damage our business. In addition to patents, we rely on unpatented trade secrets to protect our proprietary technology. Others may independently develop or otherwise acquire the same or substantially equivalent technologies or otherwise gain access to our proprietary technology or disclose this technology. It is difficult to protect rights to unpatented proprietary technology. Third parties may obtain patent rights to these unpatented trade secrets, which patent rights could be used to assert infringement claims against us. We also rely on confidentiality agreements with our collaborators, employees, advisors, vendors, and consultants to protect our proprietary technology. These agreements may be breached, we may not have adequate remedies for any breach and our trade secrets may otherwise become known or be independently developed by competitors. In addition, our agreements with employees and consultants require disclosure of ideas, developments, discoveries, or inventions conceived during employment or consulting, as the case may be, and assignment to us of proprietary rights to such matters related to our business and technology. The extent to which efforts by others will result in patents, and the effect on us of the issuance of such patents, is unknown. WE EXPECT TO ENCOUNTER RAPID TECHNOLOGICAL CHANGE AND SIGNIFICANT COMPETITION. The medical device market in which we compete is characterized by intensive development efforts and rapidly advancing technology. Our future success will depend, in large part, upon our ability to anticipate and keep pace with advancing technology and competing innovations. We may not be successful in identifying, developing, and marketing new products or enhancing our existing products. We believe that a number of large companies, with significantly greater financial, manufacturing, marketing, distribution, and technical resources and experience than ours, are focusing on the development of visualization products for minimally invasive microsurgery. The medical equipment industry is highly competitive and competition is likely to intensify. Certain of our competitors have greater financial and technical resources, as well as production and marketing capabilities, than us. We cannot assure you that these competitors will not succeed in developing technologies and products that are more effective, easier to use, or less expensive than those that we currently offer or that are currently being developed by us or that would render our technology and products obsolete and noncompetitive. In addition, some of our competitors have significantly greater experience than we have in conducting clinical investigations of new products and in obtaining FDA and other regulatory clearances and approvals of products. Accordingly, these competitors may succeed in developing and obtaining regulatory approvals for such products more rapidly than us. 16 NEW PRODUCT DEVELOPMENT IN THE MEDICAL DEVICE INDUSTRY IS BOTH COSTLY AND LABOR INTENSIVE WITH VERY LOW SUCCESS RATES FOR SUCCESSFUL COMMERCIALIZATION. Our long-term success is dependent in part on the design, development, and commercialization of new products in the medical device industry. The product development process is time-consuming and costly, and there can be no assurance that product development will be successfully completed, that necessary regulatory clearances or approvals will be granted by the FDA on a timely basis, or at all, or that the potential products will achieve market acceptance. Failure to develop, obtain necessary regulatory clearances or approvals for, or successfully market potential new products could have a material adverse effect on our financial condition and the results of our operations. If we are not successful in developing enhancements or new generations of products, we may not be able to recover the costs of these investments or may incur significant losses. If we are not able to develop new products that meet the needs of our markets, our competitive position in this industry may be diminished and our relationships with our customers may be impaired. OUR PROFITABILITY IS DIRECTLY RELATED TO THE LEVEL OF REIMBURSEMENTS FOR SURGICAL PROCEDURES USING THE OFFERED PRODUCTS. Our profitability will be directly related to the level of payments for the surgical procedures in which our products will be involved, either by Medicare or private insurance companies. We could be adversely affected by changes in payment policies of government or private health care payors, particularly to the extent that any such changes affect payment for the procedure in which our products are intended to be used. It is a continuing trend in U.S. health care for such payments to be under continual scrutiny and downward pressure. We believe that reimbursement in the future will be subject to increased restrictions, both in the United States and in foreign markets and that the overall escalating cost of medical products and services has led to, and will continue to lead to, increased pressures on the health care industry, both foreign and domestic, to reduce the cost of products and services, including products that we offer. We expect that our products typically will be used by hospitals and surgical centers, which bill various third-party payors, such as governmental programs and private insurance plans, for the health care services provided to their patients.
